Cite as 2013 Ark. 387

                 SUPREME COURT OF ARKANSAS
                                            No.


IN RE SUPREME COURT                               Opinion Delivered October   3, 2013
COMMITTEE ON MODEL JURY
INSTRUCTIONS–CIVIL




                                      PER CURIAM


       Christopher A. Averitt, Esq., of Jonesboro, Neil R. Chamberlin, Esq., of Little Rock,

E.B. “Chip” Chiles, IV, Esq., of Little Rock, and D. Scott Hickam, Esq., of Hot Springs, are

appointed to the Supreme Court Committee on Model Jury Instructions–Civil for three-year

terms to expire on September 30, 2016. The court thanks these lawyers for their willingness

to serve on this important committee.

       Lyn Pruitt, Esq., of Little Rock, is reappointed to the Supreme Court Committee on

Model Jury Instructions–Civil for a three-year term to expire on September 30, 2016. The

court extends its appreciation to Ms. Pruitt for her continued service.

       Stephen R. Lancaster, Esq., of Little Rock, a current member, is designated chair of

the committee. The court expresses its appreciation to Mr. Lancaster for undertaking these

additional responsibilities.
                                     Cite as 2013 Ark. 387

       The court extends its gratitude to outgoing members of the committee: Roger Rowe,

Esq., of Little Rock, chair of the committee; Samuel E. Ledbetter, Esq., of Little Rock; and

Eric D. Wewers, Esq., of Little Rock, whose terms are limited, for their many years of

valuable service to the committee.




                                              2